Citation Nr: 0419442	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  01-05 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a scar of the 
left arm with retained splinter, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and O.T.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This appeal arose from a November 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.  In February 2002, the veteran and his 
witness testified before the undersigned at a personal 
hearing at the Jackson, Mississippi, RO.

In a September 2002 decision, the Board denied the veteran's 
claims for an increased evaluation for a scar of the left arm 
with retained splinter, currently evaluated as 10 percent 
disabling, as well as for service connection for a bilateral 
hip disability, and a bilateral leg disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA) 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  In its 
February 2004 order, the Court noted that September 2002 
decision of the Board did not adequately discuss the amended 
duty to notify.  Although there was a VCAA letter sent to the 
veteran on February 2001, it is pointed out that the letter 
did not request that the veteran provide any evidence in his 
possession that pertains to his claim, as required by 
38 C.F.R. § 3.159(b).  For this reason, the veteran's case is 
REMANDED for the following actions:

1.  The AMC should send the veteran a 
VCAA letter, which explains the relevant 
portions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and its 
implementing regulations. See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159.  The AMC must 
ensure that the case is developed in 
accordance with all notice and duty-to-
assist provisions of VCAA.  The veteran 
and his representative must be notified 
of any information and medical or lay 
evidence that is necessary to 
substantiate the claim of entitlement to 
an increased evaluation for a scar of the 
left arm with retained splinter, 
currently evaluated as 10 percent 
disabling, as well as entitlement to 
service connection for bilateral hip and 
leg disabilies, which information and 
evidence, if any, the claimant is 
required to provide to VA, and which 
information and evidence, VA is required 
to provide.  The veteran should also be 
requested to provide any evidence in his 
possession that pertains to his claim.  
In particular, the notice should include 
language informing the veteran of what 
type of evidence is needed to verify his 
claims of entitlement to an increased 
evaluation for a scar of the left arm 
with retained splinter, from 10 percent 
as well as entitlement to service 
connection for bilateral hip and leg 
disabilies. 

2.  If additional evidence is obtained 
pursuant to paragraph one above, the AMC 
should readjudicate the veteran's claim 
regarding entitlement to claim of 
entitlement to an increased evaluation for 
a scar of the left arm with retained 
splinter, currently evaluated as 10 
percent disabling, as well as entitlement 
to service connection for bilateral hip 
and leg disabilies.  If the benefits 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




